Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  April 11, 2014                                                                   Robert P. Young, Jr.,
                                                                                              Chief Justice

  147752                                                                           Michael F. Cavanagh
                                                                                    Stephen J. Markman
                                                                                        Mary Beth Kelly
                                                                                         Brian K. Zahra
                                                                                 Bridget M. McCormack
  STATE FARM MUTUAL AUTOMOBILE                                                         David F. Viviano,
  INSURANCE COMPANY,                                                                               Justices
           Plaintiff-Appellee,
  v                                                      SC: 147752
                                                         COA: 306844
                                                         Shiawassee CC: 07-005893-CK
  MICHIGAN MUNICIPAL RISK
  MANAGEMENT AUTHORITY, INC.,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 13, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARKMAN, J. (dissenting).

          I would grant leave to appeal. This case, remarkable in its outcome in my
  judgment, features a speeding and uninsured motorcyclist who was injured when he
  crashed his motorcycle while fleeing from the police, and who thereafter collected a
  double no-fault insurance recovery. In particular, I would grant leave to decide two
  questions. First, whether a pursuing police vehicle was “involved in the accident” for the
  purposes of MCL 500.3114(5)(a) of the no-fault insurance act when that police vehicle,
  after slowing down out of concern for the motorcyclist’s safety and for its own ability to
  navigate a curved dirt road, followed a half-mile and a sharp curve behind the fleeing
  motorcyclist such that the police vehicle could not even see the motorcycle at the time of
  the crash. Cf. Turner v Auto Club Ins Ass’n, 448 Mich 22, 38-40 (1995) (indicating that a
  police vehicle is “involved in the accident” of a vehicle it is pursuing when the police
  vehicle “actively, as opposed to passively, contribute[s] to the accident” and that there
  must be more than a mere “‘but for’ connection between” the police vehicle and the
  accident, “even where a ‘but for’ standard is narrowed by interposing a requirement of
  physical proximity” between the police vehicle and the accident). Second, whether, if the
  police vehicle was “involved in the accident,” defendant has a coverage responsibility for
                                                                                                               2

medical expenses in the amount of $218,000, an amount already paid by the
motorcyclist’s health insurance, an issue involving an analysis of the interaction between
MCL 500.3114(5)(a) and MCL 500.3109a, in circumstances in which a motorcyclist
involved in an accident lacks vehicular insurance but has health insurance.

      ZAHRA, J., joins the statement of MARKMAN, J.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 11, 2014
       p0408
                                                                             Clerk